Case 5:19-cV-00372-SVW-KK Document 1-2 Filed 02/27/19

SU\` .JiONS
Cross~Complaint
(ClTACIQN JUDIClAL-CONTRADEMANDA)
Nortce To cRoss-oeFENoANT:
(A vrso AL coNrRA-DEMANvoo).~
coe ear A. owortsnAr<, ann notomos, r.Lc, eN"rERPRrsa ReNr-A-cAR or
cos Anoet.es, LLc, AND moss l To so, rNcLusrvE

YOU ARE; BEING SUED BY CROSS~COMPLA|NANT:
(LO ESTA DEMANDANDO EL CONTRADEMANDANTE).'

MARIBEL PINA

 

Page 1 of 16 Page |D #:5

\)U"|"f lU

SUPERlOR COURT OF C U 0
COUNTY 0F R|VE‘R lig-§ RN‘A

JAN 02 ZUiS
; J¢Valdez

 

 

lien must be paid before the court wlli dismiss the cese.

 

You have 30 CALENDAR DAYS after this summons and legal papers are served en you to tile a written response at this court and have a
copy served on the cross~compialnant. A letter or phone call will not protect you. ¥our written response must he in proper legal form lt you
want the court to hear your case. Therc may be a court form that you can use for your response. You can lind these court forms and more
information at the Cailiornia Courts Onilne Self.l-lelp Center {www.courtlnr'o.ca.gov/sellheip), your county law iibrary. or the courthouse
nearest you. it you cannot pay the iiling lee. ask the court clerk for a fee waiver iorrn. if you do not tile your response on time, you may
lose the case by deleuit, and your wages, money, and property may be taken without further warning from the court.

There are other legal requirements You may want to callan attorney right away. ii' you do not know en attomey, you may want to call an
attorney referral service. it you cannot afford an attomey. you may be eligible for free legal services from a nonprofit legal services
program. ¥ou can locate these nonprofit groups at the Caillorn|a Legai Services Web site (www.lawhelpcalifomia.org), the Caliiornia
Courts Oniine Seif-Help Center (www.courtlnfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The
court has a statutory lien for waived lees and costs on any settlement or arbitration award oi 510,000 or more in a civil case. The court‘s

Tiene 30 DfAS DE CALENDARID después de que le entreguen asia cltaclén y pepeles lego/es para presentar ana respuesta par esqrito
en csra cone y hacer quo se entregua una cop/a al contrademandante. Una carta o tma llamada teleidnlca nolo protegen, Su respuesta
por escrlto llene que estar en lormalo legal correcro si desea que pmcesen su case en la corte. Es posibie que hays un farmulanio que
usted pueda user para su respuesra. Puede encontrar estes fcnnularlos de la cone y mas lnfonnacidn en el Centro de Ayuda de las
Cortes de Callfarnle (wvlrw.sucr:»r'te.r:a.gov)l en la blblloteca de leyes de su conclado o en la cone quo le quede mas cerca. SI no puede
pager la cuota de presen!acién, plda al secretarlo de la cone que le dé un formulario de exenclén de page de cuntas. SI no presents su
respuesta a tiempe, puede perder el oaer par incumpllmlento y la cone le pedro quitar su sue/do, dinem y blenes sin mae advertencla.

Hay otros requisites legales. Es recomendable qua llame a un abogado Inmedlaramenie. Si no conoco a un abogado, pueo'e llamera un
servile de remlslcin a abogados. Sl no puede pagara un abogado, cs posible qua cumpla con los requisites para obiener servicios legales
gratuitos de un programs de sarviclos legales sin lines de lucro. Puede encontrar estes grupos sin lines de lucro en el silio web de
Californla l.egal Servlces, (www.iewheipcalll'ornia.orgl, en el Centrn de Ayuda de las Cortes de Califomla (www.sucorte.ca.gov), o
onléndose en contaclo can la cone o el colegio de abogados iacales. AVlSO: Por ley, la carte liens derecho a reclamarlas cuotas y los
costos excnios porlmponer un gravamen sobre cualquler recuperacién de $10,000 6 mas de valor reclblda mediante un acuerdo o una
concealan de arbitra]e en un case de derecho clvll. Tlene que pager el gravamen de le corte ames de que la parte puede deseohar el caso.

 

SHORT NAME OF CASE (lrum Complo#'n(): {Nombla‘ de Cuo).

 

The name and address of the court ls: .
(El nombre ydirsccldn de la cone es):SGuthWeSt JuSttCB C€rtt€l', D'AleO, et al V. DWOt’Shak, et al
30755~D Auld Road, Murrieta, CA 92563 we NuMeER:r~am=m d»)c~==).

 

MCC 1800871

 

The name, address, and telephone number of cross~complainant's ettomey, or cross-complainant without an attomey, is:
(EI nombre, la d/'recclén y el ndmem de teie'fono del abogado del contrademandante, o del conlrademandante que no llsne

SbOQ='IdO. €5)-' Catherine A. Gayer, Esq. (760) 416-1400

Winet Patrick Gayer Creighton & l.'-lanes, Pelm Springs, CA 92262
Clerit, by

F;;:EB) JAN 02 2919 (Sec:retario)

(For proof of service of this summons, use Proof of Servlce of Summons (form POS‘ :‘;L};
cf (Pos.om).)

(Para prueba de enlrage de esta citation use el formula/ia Proof of Servlce of Sum
NOT|C§ TO THE PERSON SERVED: You a erved

 

lSEALl 1. as an individual oross»defendant.
2.

3, \:i on behalf of (specify).'

under: [::l CCP416.10 (corporailon)
|::} CCP 416.20 (defunot corporation)
|::i CCP 416.40 (associaticn or partnership)

E___] other (spacify):
4. [::| by personal delivery on (date):

‘°;';‘d§;?:,°g;i;°;,'§,°g°;‘;‘,;;'g,,‘;" summous_cRQSS-coMPLAiNT
SUM-tiO iRev .iuly 1.2009|

 

 

 

 

   
 

, Deputy
(Acijunio)

    

as the person sued under the fictitious name of (specify).'

CCF 416.80 (minor)

|: CCP 416.70 (conservalee)

|:] CCP 416.90 (authorized person)

Faqc'l cit

Codo etcin ched\na §§ 412 20 426 60 465
www.oourtnlo.al.gov

'EXHIBIT 2 '-`pg. 5

 

 

Case 5:19-cV-00372-SVW-KK Document 1-2 Filed 02/27/19 Page 2 of 16 Page |D #:6

fDCD\lO)U!-h£a)l\J-A

NNI\)NI\JNNNN_\._\_:._;_\_\_~.
m\l®m-£>~o)l\)»-\Otom\imm-L\m§:g

 

CATHERINE A. GAYER, ESQ., SBN 152543
PAUL I. BURKHART, ESQ., SBN 123270

WINET PATRICK GAY`ER CREIGHTON & HANES

1 111 E. TAHQLJITZ cANYoN WAY, SUITE 113
PALM sPRJNGs, cALlFoRNIA 92262
TELEPHONE No.; (760) 416-1400
FACSIMILENO.: (760)416~1405

SUPERiOR COURT op
country oF niint'?s'i‘oF€RN'A

JAN 02 20§9
~" Valdez

mt

Attorueys for Defendant/Cross-Cornpiainant, MARIBEL PINA

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF RIVERSIDE

Michael D’Aleo and Lyrme D’Alco,
Pleintiffs,
V.
Robert A. Dworshalc; Maribei Pina; EAN
Holdings, LLC; Enterprise Rent»A-Car of Los
Angeles, LLC DOES l to 100, Inolusive

Defendants.

 

Maribel P`me,

Cross-Complainant,

v.
Robert A. Dworshak, EAN Holdings, LLC;
Enterprise Rent-A~Car of Los Angelcs, LLC; and
ROES l to 50, Inclusive,

Cross-Defendants.

\_¢' \/\/\/VV\/\/\JV\/V\JV\J\_J`_I\/V\J\/VVV\/V

 

Case No. MCC 1800871
CROSS-COMPLAINT

1. Indemnity

2. Par'tiallndemnity
3. Confribution

4. Apportiomnent

5. Declaratory Relief

(Assz'gnedfor all purposes to Dept 5303, the Horz
Judge Raquel Marquez)

TO ALL PARTIES HEREIN AND TO THEIR RESPECTIVE ATTORNEYS OF RECOR.`D:
COI\/LES NOW, Defendant/Cross-complainant, MAR.IBEL PINA, and alleges as follows:
FIRST CAUSE OF ACTION
(Indemnity)

l. At all times material hereto, cross-defendants, and each of them, resided within the

Cross-Complaint

EXHIBIT 2 - pg. 6

 

 

Case 5:19-cV-00372-SVW-KK Document 1-2 Filed 02/27/19 Page 3 of 16 Page |D #:7

1 jurisdictional limits of this court

2 2, The true names and capacities, whether individual, corporate, associate or otherwise of cross

3 defendants, Roes l through 50, are unknown to Cross-complainant, who therefore sues these Cross-

4 defendants by such fictitious names Cross-complainant is informed and believes, and thereon alleges, that

5 each cf the Cross-clefendants designated herein as Roe is responsible in some manner for the events and

6 happenings hereinafter alleged. Leave of the court will be asked to insert the true names and capacities of

7 the Roe Cross~defendants when the names have been ascertained

8 3. Cross-complainant is informed and believes, and thereon alleges, that stall time materials

9 hereto, each of the Cross-defendants was an agent, servant and employee of each of the remaining Cross-
10 defendants, and at that time, events and happenings herein alleged were acting within the course and scope
1 1 of said agency and employment
1 2 4. Cross-complainant is now a Defendant in the main action set forth above, wherein Plaintiffs
13 claim certain general and special damages allegedly arising out of an motor vehicle accident on August 3,
14 2016 in Riverside County. The Complaint in the main action being a public document is incorporated herein
1 5 by reference, for the purpose of its allegations only, and the truth of the allegations in the Ccmplaint are not
16 admitted, confirmed or agreed therewith by this Cross-complainant.
17 5 . Cross-complainant is a Defendant in the main action and has denied all allegations of the
1 8 aforesaid Cornplaint and have alleged certain affirmative defe).'isesl Defendant’s answer is a public document
19 and is incorporated herein, by reference, as through fully set forth at length within this Cross~Complaint.
20 6. If it is true that the Plaintift`s were injured or damaged, as alleged in the Complaint, which
21 supposition is not admitted, then this Cross~complainant is informed and believes, and based upon this
22 information and belief alleges, the facts to be that the negligence and damages complained of were caused
23 directly, proximately and legally by Cross-defendants, and each of them, as set forth herein above, and that
24 Cross~defendants thereby breached duties owed to the Cross-complainant.
25 7. Cross-complainant was in no way liable for the damages alleged in the Ccmplaint. The
26 damages alleged in the Complaint were the direct and proximate result of the conduct of the Cross-
27 defendants and each of them. However, if as a result of the allegations in the Complaint the Cross-
28 complainant is held liable for all or any part of the damages alleged by the Plaintiffs, Cross-complainant is

.. 2 _ Cross-Comp|aint

 

EXHIBIT 2 - pg. 7

 

 

Case 5:19-cV-00372-SVW-KK Document 1-2 Filed 02/27/19 Page 4 of 16 Page |D #:8

(.'DCXJ\IO)U'l-!d-(.»JM-\

MNNMNI\JNNI\J__\_;_\_\..;_.\_\._.»..;_\
m'\iCDU'l-P-OON--¥O(DQJ\IO§UTJ>CIJN-lo

 

thereby entitled to indemnification by Cross-defendants, and each of them, on a theory ofindemnity, in that
the negligence or legal fault referred to in Plaintifl`s’ Complaint resulted from the sole and primary
negligence or legal fault of Cross~defendants, and each ofthem.

8. Cross-complainant has incurred costs and expenses herein and will incur ii.irther and
additional costs and expenses in the defense of this action, including cost of investigation and reasonable
attorneys' fees. If upon the trial, Plaintiffs secure judgment against the Cross-cornplainant, then Cross-
complainant will be further damaged in the sum or sums so awarded Plaintiffs. The exactamount of Cross-
complainant‘s damages is unknown to Cross-complainant at this time, and Cross-complainant Will seek leave
to set forth the full amount of said damages at the conclusion of the trial in this matter.

SECOND CAUSE OF ACTION
(Partial Indemnity)

9. Cross~complainant refers to paragraphs 1 through 8 of her first cause of action and
incorporate them, by this reference, as though fully set forth at length.

IO. Cross-cornplainant was in no way liable t`or the negligence or damages alleged in the
Compiaint. The negligence and damages alleged in the Cornplaint were the direct, proximate and legal
result of the conduct of the Cross-defendants, and each of them. However, if as a result of the allegations
in the Complaint, Cross-complainant is held liable for all or any part of the damages alleged by Plaintiffs,

Cross-complainant is entitled to partial indemnity on a comparative fault basis from cross-defendants, and

each of them.
THIRD CAQSE OF ACTION
(Contribution)
1 l. Cross-complainant refers to and incorporates herein by reference each and every allegation

of paragraphs 1 through 8 of her first cause of action and paragraphs 9 and 10 of his second cause of action,
as though fully set forth at length.

12. Cross-cornplainant contends that she is not legally responsible for the damages alleged the
Complaint. I-Iowever, if as a result of the matter alleged in the Complaint, Cross~complainant is held liable
for all or any part of the claims asserted against her, Cross-defendants, and each of them, to the extent that

their fault is determined by the court, are obligated to reimburse and are liable to Cross~complainant for all

- 3 ~ . Cross~Complaint

" ` `EXHIBITZ-pg. 8

 

 

Case 5:19-cV-00372-SVW-KK Document 1-2 Filed 02/27/19 Page 5 of 16 Page |D #:9

CQ\IGJO`IJ>~D$N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

and any liability so asserted by way ofcontribution. Cross-complainant accordingly asserts her right to such

contribution
FOUR'I'H CAUSE OF ACTION

(Apportionrnent)

l3. Cross-complainant refers to all of the paragraphs and allegations of her tirst, second and third
causes of action, and by this reference makes them a part hereof, as though fully set forth at length.

14. Cross-complainant is informed and believes, and thereon alleges, that each of the Cross-
dei`endants was nein gently, tortuously, or otherwise responsible, in whole or in part, in some proportionate
relationship to themselves and to cross-complainant for the injuries, if any, suffered by the Plaintii°r"s as
identified in the underlying Complaint. ln the event Cross‘complainant is adjudicatedjointly liable with the
CroSs-defendants, each Cross-clefendant herein be required to pay to Cross-complainant a sum equal to the
proportionate share of monetary payments, if any there be, made to the Plaintift`s.

15. An actual controversy exists between Cross-complainant and Cross-det`endants, and each of
them, under the circumstances previously alleged above. Cross~complainant contends that she is entitled
under the doctrine of equitable apportionment and equitable indemnity to such apportionment, by Cross-
defendants, and each ofthem, and that Cross-defendants, and each of them, contend that said apportionment
and indemnity is not in order and therefore Cross~complaint seeks to have the court declare the rights and
liability of the parties relative to equitable apportionment and equitable indemnity.

FIF'I`H CAUSE OF ACTION
(Declaratory Reliei)

l6. Cross-complainant refers to all the paragraphs and allegations of her tirst, second, third and
fourth causes of action, and by this reference make them a part hereoi`, as though fully set forth at length.

17. By reason of the foregoing a dispute has arisen and an actual controversy exists between
Cross-complainant and Cross~defendants, and each of them, concerning his respective rights, duties,
obligations, and in particular, with respect to the obligations of Cross-defendants, and each of them, to
indemnify and hold harmless Cross-complainant. Cross-complainant respectfully requests adeclaration of
the rights and duties of each Cross»defendant and of Cross-cornplainant herein. Such declaration will avoid

the filing of separate actions against Cross-defendants, and each of them, at a later date and thus eliminate

' 4 ~ Cross~Comp|aint

EXHIBIT 2"-""[)"g."'9 ' ’

 

 

Case 5:19-cV-00372-SVW-KK Document 1-2 Filed 02/27/19 Page 6 of 16 Page |D #:10

EDCD\IC)U`|ACON_;

MNNNN|\)]\}N[\J._\_\_.\._\_\_\_\_;._;_.\
m\lO)Ch-P~CA>I\)-\O(DCD\IUJOTJ§OON-\O

 

circuitry of actions.

WHEREFORE, Cross_cornplainant prays forjudgrnent against Cross-defendants and each of them
as follows:

l. If Cross-complainant is held liable for judgment in favor of Plaintiffs, that judgement in the
same amount be rendered against Cross-defendants, and each of them, and in favor of Cross-complainant;

2. That a declaratory judgment be entered stating the obligations ofCross-defendants, and each
of them, to indemnify and hold harmless Cross-complainant against any and all causes of action set forth
by Plaintiffs in the Complaint on file herein;

3. ln the event that the foregoing full indemnification is determined to be inappropriate for a
declaration of proportionate negligence and/or fault of the Cross-defendants, and each of them, and for a
corresponding order that each of the Cross-defendants be required to reimburse Cross~complainant for a
proportionate share of any judgment Cross~coniplainant might be required to pay;

4. For costs of suit incurred herein as well as attorneys' fees and investigative costs
incurred in the defense of Plaintiffs’ action, according to proof as to each Cross-defendants herein;

5. For such other and further relief as the court may deem just and proper.

Respectfully submitted,
DATED: Decembev§?ZOl 8 WINET PATRICK GAYER CREIGHTON & HANES

feaa/ata

Cathe?ine A. Gayer, Esq. ‘ " 0
Paul J. Burlchart, Esq.
Attorneys for Defendant, MARIBEL PINA

- 5 - Cross-Complaint

HEXHIBIT`z-pg. 10 '

 

 

Case 5:19-cV-00372-SVW-KK Document 1-2 Filed 02/27/19 Page 7 of 16 Page |D #:11

§OCD"|O)U`I-Awl\)-\

I\J[\J|\JNNNNNI\)_x-x_x._\_x_x..x_).._s..s
m\l®m-L{»N-\O@OQ\|O)CH-ACON~\O

 

D’Aleo, et al v. Dworslzalc; et al
Riverside County Superior Court, Case No. MCC 1800871

PROOF OF SERVICE

 

I, Marcia G. Perez, declare as follows: lam over the a e of 18 and not a party to the case. I am
employed in the County of Riverside, State ofCalifornia, where e mailing occurs; and my business address
is 1111 E. Tahquitz Canyon Way, Suite 113, Palm Springs, California 92262.

On Decembeig;:,\ 2018, I served the foregoing document(s) described as CROSS-COMPLAINT
on fthe interested parties in this action by placing a true copy thereof enclosed in a sealed envelope addressed
as ollows:

James J. Romag, Esq.

BROWN, KORO, & ROMAG, LLP

2440 Carnino Ramon, Suite 385

San Ramon, CA 94583

Telephone: (925) 830-4878

Facsimile: (925) 830»4879

(Attorney for Plar’ntiffs, Miclmel D'Aleo and
Lynne D’Aleo)

(XX) BY MAIL. l arn readily familiar with the tirrn's practice of collection and processing of
correspondence for mailing with the United States Postal Service, and that the correspondence shall
be deposited with the United States Postal Service this same day in the ordinary course of business

pursuant to California Code of inil Procedure § lOl3a.

( ) BY FAX. ln addition to service by mail as set forth abcve, a copy of said document(s) were also
§elivered by facsimile transmission to the addressee pursuant to California Code ofCivil Procedure
1013(€).

( ) BY EXPRESS MAIL. Icaused said document(s) to be deposited in a box or other facility regularly
maintained by the express service carrier providing overnight delivery pursuant to California Code

of Civil Prccedure § 1013(c).

( ) FAX FILING: At the time oftransmission, I was at least 18 years of age and not a party to this legal
proceeding On /// at /// a.m./p.m., I transmitted to the Court the following documents:
by fax machine, under California Rules ofCourt, rule 2.3 04, The Court’s fax telephone number that
I used was ///. The fax machine I used complied with rule 2.301 and no error was reported by the
machine Under rule 2.304, l caused the machine to print a transmission record of the transmission,
a copy of which is attached

( ) BY EMAIL OR ELEC'I'RONIC TRANSMISSION. Basecl on a court order or an agreement of the
parties to accept service by mail or electronic transmission, I caused the documents to be sent to the
persons at the email addresses listed on the attached Service List. l did not receive, within a
reasonable time after the transmissicn, an electronic message or other indication that the
transmission was unsuccessful

Executecl December£l_, 2018, at Palm Springs, Callfornia. I clare under the penalty of perjury
under the laws of the State of California that the above is true andg}) ct.

twa o

Marcia G. Perez (/

~ 6 - Cross-Complaim

EXHIBIT 2 -pg. 11 " " `

 

 

Case 5:19-cV-00372-SVW-KK Document 1-2 Filed 02/27/19 Page 8 of 16 Page |D #:12

l SU!]:‘XUD
SUMMONS otym?o%.§§mimm

 

(ClTAClON JUDlCIAL) § | D>
NQT(CE TD DEFENDANT£ 10 CQUR~{() GAUFU N
(AvlsoAL DelleNvoo).- SUFESQFNTY oF Rli/=Et=lleER m
aosm\'rA.DwonsHAx<;MAamaL PINA;EAN Howmos,u.c; '
ENTERPRISBRHNT-A-CAR oil LosANGaLas,LLC; md Doas 1 to run AUG 0 2 Z[ll6
m
Youcli?§t`=;°aeme sues ev PLA¢NTJFF: »
(Lo csra oEMANoANooELoEMANDAml-;r.~ , _._,._…,,§z-~
MICHABL D’ALBO and LYNNE D'ALEO

 

 

Nt?TlGEI you have bean street ’llre court may dodds against you without yourbehg heard unless you respond wlllrh 30 days. Read lno tntormallon
ha ow. '~
You have ao cALENDAR DAYS mar lhls summons and logapr ore served on you to tila awrttton response at thte court and have e mpy
served on the ptolntllt. A latter or phone 1211 wttl not protect you. oorwrllten response must be tn proper legal form tryon went mo color to hear your
caso. Tnore may bo o court toma thotyou con use for your response \'ou can one mesa court forms and more tritomralton at the catll’omta Couts
Dnlha Soll-Holp Conler (mmoourtinlo.rz.gowszlmelp). your comly lew Ubrary, ortho oowtho\me nonmxtyoo. llyou cannot pay the llllna feo. ask
mo councierktora fee waiver lonn. ll you do not l’rto your response on ttme. you may lose the case by default and yourwagos. money, and property
may bn taken without timber wsm from the mm

There am othorlogrl requle You moywont to cell an attorney rlglrt away. lfyou do not know en ettomey. you may wantto col an altomey
referral eorvloo. ltyotr cannot alford on ellemoy. you moy bo eligible fortree legal servloes nom a nonprottl legal careless program.¥ou can louie
those nonprorrt groups at the Oaltfomta Looat Servtoos Weh site (wmv.lawhelpoam`omle.om), the Celll’omlo Oourtx Onlhe Sott»t-tetp Certtsr
(wrmcourtlnfa.uagav/oolmalp), or by contaika your local com or county bar association NDT& The comm o statutory lion forwalvod lou and
costs on any settlement or arbitration award ot 610.000 or mom ln o civil ass 1110 court's llon must be paid before lbo court wll dismiss the oesa.
rAt/ll!$olé.om{ron domendedo. aim responds denno do 30 dlos, la carte puede doddran su contra ala searme version Leo le lnlonned$n a
con nua

Uene 30 DMS DE GALENDAR!G dospuoa do quo le entraan cola altman ypopeleolegaleapera prosonloruna responds porescrllo en aero
cone yhaoerquo eo enhegve ana oople al deemedanle. Une earle o ana ramada lololdnloe nolopmlegon. so raspuosloporosodlo liona quoealar
en formalologaloormclasldaosaqvepmcesm so oosan lacode. Eopostoloque hays un fonnularlo¢lwvsledpueda uaa'pem surupuaslo.
Puodo onwnlmr estes tomulen‘oo dale my misinforan on el Conbo doAyvda dates Cortoe de Coll!omla nwmsuoorto.oa.gov), en lo
wooten de reyes desu oondado o en le oorla quo lequoda mss oorr:a. Sr'no mode psaerla wore de presentation plde alsoo'erarlo de'laoode
qua le de un fomlulerld de meriden dopege doouolas. Slnopremmo ou mspuoda e liempo,puedoperdereicosoporhrcwnqllmlenlo ylooorte le
.podré~qulleuu-aue |onoo»stn~méeadvedenola.

Hoy alma requisites lego/ea Es woomendablo quo name o un eoogod) lrr)nadlatomonle. Sl no omoce o mr shown ponce tamara va media do
remisth o aoogsdos. Slnopusdepogero un obogadc, es pueblo quo simple con loomqulslloopor: oolonarsorvkla§loga!esgrewnos do on
programs do sorviolo: lego/es oln mae do lucm. Pueda encuntrar eaton games ala lines do Iuoro an el owe web de CeNomlo Legol delooo
mw.tewlr:lgoealtromta.org). an el Gonlro deAyuda de leo Codos do coy/omlo, msuoorleco.gov) o pmléndoao en eonloolo con lo earle o el
whole do codes boom AVlSO. Forloy, laoode liens doredro a mole/nunes euorosyloe males exentos porlmponarun gravamen more
cuoh;ulerrowpemchn do 310.000 o mds do valorledblda mod!enle un awards o mrs oonoe.sldn de erotlrala en un esso do domain dvl!. Tlono quo
pegarel gravamen de {o none meade quota code puoda desedrerel mm ,

T(éi{e narr£r’e,:a ang] address afge c;:rl l:~)x: c)séuurrsaa: 8 0 0 8 7

nom y marion de co es : ' ~

nrvaizsn:)n soPeRIoRcoUR'r - \/\€g/ 1 1
30755-D Auld Road, Mum'eta, CA 92563

The nsrne; address end telephone number ct plalnttlt's attornoy, or platnltl¥ without an attornoy. la:

(EI nombre, le drawn y el numo)o de leléfono del abogado dol demondanls, a del demandsle quo no liens abogado, as):

james }', Romag, Esq., # 241887;I\/Ilchae1$.8mith,}3.sq., # 268756;Ash1eyN. Grindo = .ZEsq., # 300964
'3 925~830»4878; F: 925-830-4879

Br:own,Koro &Romag,ll.l’,l‘léo CaminoRainon,Sbe.SSS,SanRamon, ‘ "s» _
' ' initioth ‘°°p"‘“'

DATE: Clark, by

lFe¢=ha) AUG 0 2 m (seoolarro) rad/unto

(Forpmafcfservlce oft/cls summonsJ usa Proof of Servlco ul Summons (form .}

(Paro pmebe de ant/ego de sale citation use olformu!arlo Proof ofServloe of Su'" ns, (POS-010)).
/ NDT|CETO THE FERSON SERVED: You are served

1. l:_'] as an lndlvtdual defendant

2, L____l eo the person su_ad underthe notlltous name of (spaoii'):

 

 

 

 

 

 

 

  
   
 
     
 

 

3_ l::l on behalf of (spor.r'fy):

under l:l cce 416.10 loomorauonl r:_\ cce rlo.so(mtnor)
[___'__] CGP416.20 (defunot oorpcralton) [:f] GGP 416.70 (oonsewatee}
|:l CCP 418.40 (sssoolatlon or partnerehlp) [_`:_| CCP 416.90 (authorized person)

 

 

 

_ l::l other (speclfy):
4. [:,'_l by personal delivery on (dele): F
¢ ¢ggj on
rummmro-Mt:yd\`lu gumolqs cmwommo=r“$u max
cmr-loo mw..lrm.zooor mem__
weime

EXHIBIT 2 - pg. 12

 

Case 5:19-cV-00372-SVW-KK Document 1-2 Filed 02/27/19 Page 9 of 16 Page |D #:13

 

 

PLD-P|-OO'l
marmon vlrn-lourrl » slow md ~ commonly
“’*romea f§‘§mog. esq.,'#zil‘§"s'r/Molr°§§'t°s. smtl`£, Bsq.,#zearss/ F°"
Ashlzy N. Grindsfafi`, BBq., # 300964
BROWN, KORO & ROMAG, LLP
2440 Camino R.amon, Sulte 385, SanRamon, CA 94583
WH°NEN°= 925»830-4878 FMN@N“”¢ 925-830-4879
E~twtnnorvaos room
mower roe lamar Ploinl:'dfe, Mic!mol D‘Aleo and Lynno D‘Aleo ~_r ...
aul=arzlon ooum' or oour=onmn, comm ol= RIVBRS]DE H § f D )

ill

umw 30755~1) Autd Road UPl'=Rlo counT arco
ratlrromunese 307 SS-D Auld Road COUNTY OF RlVERSll!l§§RN!A
emmzlaeooe: Ml.tl.’rleln, CA92563 '
amerada Soutlawoet Justloe Centea AUG '0 2 ZUlB
amount MtoeaolD'Aloo and Ly¢me D'Aloo _ .~l\vele@

mm

 

 

er=.FENoAN'r: RobertA. Dwotahak; MorlbelPl'na; EANHoldings,
LLC; Entorpciso Ron’c~A-Cor ofLoa Angeles, LLC
onset m 100, Inclueivo
GOMPLAINT--Personal lnlury, Property Damage, Wrongful Deatt'r
l"_"_'] AMENDED {Number?:
Type {ulreok all that apply),'
moronEHtct.F. 1:1 o'rHER (speolfy); '
Propariy Domege [:] Wronglut Daath '
Peroonal lnlmy 1123 other Damagaa (apaolfy): Woge Loss
eet“lrsl:"rrllrer~»-' l § arm
c s cwch s
Amount demanded l:] done not exceed $to,eoo CCj,Q § w 8 7
[_‘:| exceeds sto,ooo, our does not mead szs,ooo M 1
|I] narrow rs AN uuur\tlran cr\m. cnae(moeoa ozs,ooo)
l:l norton ls REcLAssll=lEo by this amended oomptalnt

l:] nom nmlwalounumrod
IZIZ| from unumrled w tlmnau

1. Platnllfl (nema ornames).‘ 'M]n,hagl _D'A]go and Lynge D'Ale,o
alleges causes ofeotlon egatnot defendant (neme ornames): Robert:A. Dwonholq Ma.rlbet Pina; Ean Holdtnga, LLC; Enrerpriso
Ronl:'A»Ca: ofl.osAogeles, LLC; and Doea 1 tro 100. In.r:luxive. `

2. Th|e plaedtng, lnctudtng enactments end exhlblla, oonalele of the followtng number ofpagaa.' 6

3. Eech plelntllf named above le e competent adult
e. [:l except ptolntllf (nemo):
(1) [:| a oorporatlon quatllted to do business tn Gattlomla
(2) l':] an unlnoorporaled entity (deaorlbe).'
lot l:l a puerto entry (dooorroa):
(4) l:| a mlnor ij an adult
(a) l'____\ for whom a guardian or conservator ot the estate or a guardtan ed tilem has been appotnled
lb) l:l other t€PHf-’”`l'}»‘
t5l l'_';l other rspoer
b. [:l except ptolntllt (name}.'
(l) E:l a corporation quanlledto do bualness tn Calll’omla
(2) l::l en unlm:orporalod entlly (desorlbo):
(3) g a public entity (dosorfbo).‘
(4) l:l a mlnor m an adult
(e) [:] for whom a guardlan or conservator ofthe estate or a guerdlan ad litem has been appotntad

(b) ["__"l other (speo/ly):

 

 

 

 

 

 

 

 

(5) [:] other (speolfy):
l:l lnlorrnetlon eboutaddltlonelplelnlllfs Who are not competent adults to shown ln Atteohrneht 3. mm m
FT£M?M» COMPLAlNT-~PB\’SD!\&§ ll\jufyr property M°’MM man
oweth random r,¢mn Damage, Wrongful Deallt
morrow
M.dei V»Nln

 

' EXHIBsz-pg. 13

 

Case 5:19-cV-00372-SVW-KK Document 1-2 Filed 02/27/19 Page 10 of 16 Page |D #:14

 

 

 

 

 

 

 

 

 

 

PLD-Pl-DD'\
SHORT TtTLE. , ones meers
D'ALEO, et al. v. DWORSHA.K, ot ei.
4. I::] Piatniitf (neme):
is doing buslnese under tire fictitious name (spaclly):
and has compiled with the iictitioue business name iawo.
5. Esotr defendant named above is a neturei person
a. except defendant (name): BAN Holdings, LLC n i“_`_`] exoeptdefendant (nams):
(‘l) 13 a business organization. form unknown (1) [:I a business organtzation, form unknown
(2) E___i s corporation (2) [::] s corporation
(3) [_“,`_‘] en unincorporated entity (desoribe): (3) [:I en unincorporated entity (dason'ba}:
(4) :I e public entity (descr/be): (4) i:] a public entity (dss_~oribe),'
(5) m other (spsoify): (5) [:l other (specliy):
limited Liability Company
b except defendant (nema).'§£`:“"H"R‘°"A`c"°n'“"“‘d“'ci. |:} except defendant (neme):
(1) i:] a business orgsntzalion. form unknown (t) [:] a business organization. form unknown
(2) i:] a corporation (2) i:'_`] aoorporaiion
(3) i:] en unincorporated entity (desoribe): (3) l"_"_`] an unincorpoth entity {descdl)e):
(4) |:} s public entity (clesorlbe).' (4) [___i e public entity (dssortba);
--_--'----__‘_( ~ifi-other~{epesif,',‘: tS)-E-etiteF(epeolfy,‘.‘
Lirnited Liobiiity Company
i:i Inionnation about additionai deiendants who are not natural persons le contained in Auaohment 5. ' .
8. The true names ot defendants sued se Does are unknown to piaintiff. :
a. Dee defendants (spsoln/ Doe numbers): 1 to 50 were the agents or omptoyeee ot other i
named defendants and acted within the scope of inst agency or empioymeni.
b. m tdloe §;rsndants (spectnr er numbers).‘ 51 to 100 ore persons whose capacities are unknown to
p a n .

7. i::] Defendants who are joined under Code oi Civii Prooedure section 382 are (names):

B. Thte counts lite proper court because
e. t:| at least one defendant nowrestdes in its |urtsdiotionai araa.
b. [_____] the principal plane oi business of o defendant corporation or unincorporated association le in its jurisdictional aree.
o. injury to person or damage to personal property occurred in tie jurisdictional eree.
d. 1:] other (speci[y).

 

9. i:] Pieinttff is required to comply with a claims steiute, and
a. ij has complied with eppiioabie claims stetutee, or

b. l:l is excused from complying because (speaify):

 

Pw~Pw°t rnov.r=nwrt. wm GOinPLAtNT-i'-’ersonai injury, Proparty mo mo
Demags, Wrongfui Desth

EXH'IBIT"z - p'g'. 14

Case 5:19-cV-00372-SVW-KK Document 1-2 Filed 02/27/19 Page 11 of 16 Page |D`#:1`5 j

PLD-Pl-Dfi'i

 

sHoRT TrTLE: me tom
D‘ALEO, et al. v. DWORSHAK, et al.

 

 

 

 

 

 

 

12. t°_:_]
8

13. The relief sought in this complaint ls within the jurisdiction of this court t

14. Piaintiff prays for judgment for costs of suli; for such relief as is tatr, juoi. and equitabie; and for l
a. (t) |I| compensatory damages
(2) |::| punittve damages
The amount of damages is\(ln cases lorpsrsonal lrr]ury or wrongful deaih, you must check (1)):
(1) according to proof '
(2) j:j in the amount of: $ l

15. j:_j The paragraphs ot this complaint alleged on information and belief are as follows (speoifypsrsgraph numbers):

meet 08/01/18 M
Miohaei S. Smith, Esq. y W '
mPECRFNNTNAME) MAWREOFMNN:FORAWORNEY]

Pw-Fwonnw.iwo own COMFLA|NT-Parsonal lnjury, Property memo
Demage, Wrongtui Dsath

 

EXHIBITz -`pg. 15' '

Case 5:19-cV-00372-SVW-KK Document 1-2 Filed 02/27/19 Page 12 of 16 Page |D #:16 q

Pr_o-Pr-oor(t)

 

 

 

 

 

SHoRT TlTLE: WEWMHER;
D’ALEO v. DWORSHAK, et al.
FIRST CAUSE OF ACT|ON--ltliotor Vehicle

(number)

ATerHMENTTo complaint l:i cross-complaint

(Use a separate cause of action form for each cause of action.)
Plalntlrf (nome}. MICHAEL D'ALEO
MV- 1. Pieinllfteiiegas the acts of defendants were negligent the acts were the legal (proximate) cause of injuries

and damages to plaintltt; the acts occurred
on (dale,t. 08/03/ 16
at (plaoe).'

spproximatety 4:35 p.m., on I-15 northbound approximately 3960 feet south of the Temeou]a ijer,
City of Tomecuia, Cor.mty of ijarside, Statc of Califomia.

MV~ 2 DEFENDANTS

a The defendants who operated a motor vehicle are (nomas).
ROBERT A. DWORSHA.K; MARIBEL PINA

 

 

E Does l to 100 Inclt.lsive
b. The defendants who employed the persons who operated a motor vehicle in the course of their employment
-_~_--_---_-a BS}.
nose l to 100 lnciusive

 

0

. The defendants who owned the motor vehicle which was operated with their permission are (names).'
EAN HOLD]NGS, LLC; ENTERPRISE RENT~A-CAR OF LOS ANGELES, LLC;
MARIBEL PINA

i:i Does l to 100 Inclusive

d. [:Z:I The defendants who entrusted the motor vehicle are (names):

EAN HOLD]NGS, LLC; ENTERPRISE RENT~A-CAR OF LOS ANGELES, LLC;
ROBERT A. DWORSHAK; MAR]BEL PINA
m Does l to 100 Incltlsive

The defendants who were the agents and employees of the other defendants and acted within the scope
of the agency were (names):

w

Does 1 to 100 lncinsive
The defendants who are liable to plaintiffs for other reasons and the reasons for the liability are
i:j listed in Attachment MV-2f se follower

DOES 1 TO 100 INCLUSIVE are liable to Ptaintiff, the reasons therefore and the nature
and extent of which has not yet been ascertained

,-vo

 

 

m Does 1 to 100 Inciustve Page 4
t’oge 1 ol1
F°"" t‘ "d'°' °‘“W“ CAUSE OF ACTiON--Nlotor Vehlcle °°"'°‘C't'l Pt°°*°'#°‘ml
rod rca am
stool~ootrnr:iv.nma»/ r. mon mm'Mn“°°v

known LogetNei., lnc.
W,Fonmvlbrmv,com

EXHIBIT 2 - pg. 16

 

Case 5:19-cV-00372-SVW-KK Document 1-2 Filed 02/27/19 Page 13 of 16 Page lD #:17

 

 

 

 

 

Pr.o.r=r-oor(z
snonrrrrr.e.- ' wantiner
D'ALEO v. DWORSHAK, et a.l.
SECOND CAUSE OF ACTlON--General Negllgence Page 5

Inurrber)
ATTACHMENT ro EXJ oomprarnt E:| cross » complaint
(Use a saperaie cause of action form mr each cause o!aclion.)

GN-'i. Plelnllft (name).' MCHAEL D'ALEO

allege that defendant t"amei~' RonnRT rt DWoRsHAK; MARIBEL PINA; EAN HOLDINGS,
Lt.c; eNTnRPruse ruzNT-A-cAe or Los ANGBLES, r.r.c; and

lX:l~ Doae 1 to 100, InClUSiVe

was the legal (pmxlmale) cause of damages to plelnllfl. By the following acts or omissions lo act, defendant
negligently caue‘ad the damage lo plaintllf

nn (daio): 08/03/16

at (prece} adpproximately¢l: .35 p.m., on 1-15 northbound ap p?roximately 3960 feet south of
Tamecula Rlver, City of Temecula, County o Riversidc, State of California.

(desonlollon of masons for ilebI/Ily).'

The Defendants, ROBERT A. DWORSHAK; MARIBB`L PINA; HAN HOLDINGS, LLC;

ENTERPRISE RENT~A-CAR OP LOS ANGBLES, LLC; and DOES 1 through 100, lnclus`cve,

negligently ana codesstyenousted;mmegedrnmmtetnedrandeupewtsedtheopmdorof,_-_~

drove and operated their motor vehicle so as to cause an accident with a 2015 Chevrolet

Traverse being driven and occupied by Plaintif:l".

 

That as a direct and proximate result of the negligence of said Defondants, and each of them,
and by reason of the accident thereby caused, Plaintiff sustained injuries to his head, body
and limbs. all to his damage in a sum that is unknown to him; and any necessary medical
expenses in. an amount not yet fully ascertainable

That as a direct and proximate result of the negligence of said Defendants, and each of them,
and by reason of the accident thereby caused, Plaino'.d’ has been unable, and Will continue in
the future to be unable to attend to his normal occupation, resulting in a loss of earnings and
earnings capacity, to his damagc, in an amount not yet fully ascertainable

 

Plgl l ol‘l
wrng , v;, ~ cAuse or= AcrroN-Generar Neeilo€nce wdqgnmmgm

rt:r’rmro) ram ram t. mm woolworth ne
wmv.Fonmlttrdelb\»/.omn

EXHIBIT 2'- pg. 17

 

Case 5:19-cV-00372-SVW-KK Document 1-2 Filed 02/27/19 Page 14 of 16 Page |D #:18

PLD»P\-om(z

 

 

SHORT T|TLE: ` mamie
D'ALEO, et al. V. DWORSHAK, et al.

 

 

 

THIRD CAUSE OF ACTION-Genera|Negligence Paga 6

(numbar)

m'rAcHMENTTo iii complaint i:i cmaa-compralm

(Use a

sapamie cause of acl)‘on form fureach cause of eciinn.)

eN-l. Plalnurl (name): LYNNE D'ALEO

a"€§°§ wet defendant i"a'“)" ROBBRT A. DWORSHAK; MARIBBL PINA; BAN HOLDINGS,
LLC; ENTERPRISE aeNT-A GAR 011 Los ANGELES, LLC; ana

m Dnes 1 lo 100, lnclusive

was the legal (proximale) cause of damages to plainllfl. By the following acts or omiseions to eol, daiendanl
negligently caused the damage to plaintiff

on (dafe): 08/03/ 16

at (p/aaa); Ypro)dmately 4:35 p.m., on I-15 northbound ap?roximately 3960 feet south of
e Temecula River, City ofTemecula, County o Riverside, State of Callfornia.

(dascripilon of masons far fieblliiy):

At all times relevant hereto, Plaintl£fs, MICHA.EL D'ALEO and LYNNE D'ALEO, were

and still are husband and wife.

That as a direct and proximate result of the negligence and unlawful conduct of Defenclants,
and each of them, Plaintiff, LYNNE D'AI.EO, has been deprived of the services, comfort,
society and conjugal companionship ofher spouse, thereby sustaining a loss of consortium
all to her general damages in a sum Within the jurisdiction of the unlimited Superior Court.

 

.J
Pmi oH
F- _,c,,,,w'°;,°g§§;,“,,l:¢ cAusE op Ac'rloN-eeneral Negllgence M“TMM
FLDH¢Olm Ww, Jsrl.my 1.290}1

Amwcm niNll, |ne.
www.Fcnm oer,oom

EXHIBIT 2 - pg. 18

 

Case 5:19-cV-00372-SVW-KK Document 1-2 Filed 02/27/19 Page 15 of 16 Page |D #:19

 

 

 

 

, .
' / . '= l l ' . l
_ 4 _ . C
¢ueeruoe:ge:“:teulearernleelwee=el,extreme e"°°""’"“°“'
A oyN. Grinds .Esq., SBN: 300964 , _,
aRowN, room & MAG m E"`=l" U »:. D
wo column nm§;es, s§§taj;rlgsr.l§m elmore eA 94583925 830.4879 SUPMOR coum oF GAUF
rcr.emorrelro.: - nlme - " DRN
lmem-ma maurice moved owen and Lynne ounce C°Ulllv orelvensloe - "
supertroaeoum or= cAr.u=onmA,coumv or RIVERSIDE AUG
welcome 30755~:0 md egan 9 2 will
muhammad 30755\-D Aulcl Rnad » ph V
omnozll’¢we Murrieta, CA 9_2563 m.l~,.._.__al____§_§_£&__m
M SG\IHIWM IUSHCB Cbnter
OASE NAME:
D'Aleo, et el. v, Dy/orshelk; et al.
cler cAsE covert sHF_ET complex am oestgneu»n °'“E""“”E'*
U__| (l{Al;ll";an‘§d l:] lil'?l!§l:t l:l Countar m _Jotnder _M__U_ME 8 0 0 8 l
demanded demanded is Fiied with first appearance by defendant
exceeds $25.000) $25,000 or leee) (Cei. Rules of Court, rule 3.402) cum

 

 

 

flame 1-8 be ow must be completed (soe installations on page §)T
1. Gheck one box below for the case type that best descdbers this case:

 

 

 

 

Auto Tort Coniralli Provieionoliy Ocrnpicx leli thlgotlon
Au{o (22) m mach of mm'somnan[y ([)5) (cal» Rules Of couch ful€§ 3.400'3.4°3)
_ uninsured motorist (48) l:l Ruie 3.740 collections (09) m Antim:stlrrade regulation (03)
outer prirlo)wo remand mrwy/r=wpeny l:i other coliseum (no) i:l commotion defect (10)
Demegelwronglul Death) Tort [:I insurance coverage (18) 13 Maae lnrt(40)
i:\ wastes l04> i:i other emma ran l:| salmon llllnellon lzll)
Pm<lucl rlavlllu co neal mary 113 emmlrrmreen err
M°‘“°al '“"“l"a°“°° 361 [:| Ellllllellldllmallllllww l:i tamm me claims ewing emma
L__.l other PllPDrwo (23) m“d€malllln (t‘li crime llsled o unally convict case
Non.r=m=omo laurence m W°’>W°W’“°l\i$) pa (4
uammmwemwwmmmw F~"f°l'°°"l¢"f °* J""§.l"°“i
[:l own rights (os) unrawrur owner L._i seemed eluegmenl lam
Dafamation (13) [:l C°¥T\l'"ei'¢lal (31) Mlseeilencous Clvlt Comploint
r=reud (1e) l::l widean t$@) [:l Rlco (211
intellectual owneer tl€i l:l Dl"lls (39) l:] oneroomplawr weapoer gravel (42)
Pf°'€ll=l°llsl mg"llall=°ii$) ~’”‘”°*°' R°"'°""' diseasle own Peuu=m
other non~PrrPn/wn ron (as) § A¢sol fwfviiw¢ (°5) l:l Pmnmvrp and corporate governance (21)
Wloymtm! Palm°l'\ IB: emmale award (11) m other petition (m!specm’dabove) (43)
wm»gnrr seminalwn(zo I:i memoranda (02)
[:l other employmem usi l:] outerrudrcrel ret/raw reel

 

2. Thle case L___J is l:\ le not complex under rule 3.400 ofthe Oelifornte Ruiee ot Court. lf the ease is eomplex, mark the
factors requiring exceptional judicial management
a. [::l Large number of separately represented parties d. l::] l.erge number of witnesses
b. m Extenstve motion practice raising dilitoutt or novel e. l:l Coordinatlon with related actions pending in one ormore courts
issues that witt be iime~oonsumlng to resolve in other oountles, alabee, or countries. or in e federal court
c. E:] Substentlal amount ofdooumentary evidence f. l:] Sui:>stentiei postjudgment]udlelel supervision

3. Remedies sought (check rel/that eppiy): e.- monetary b.l:l nonmonetary; declaratory or inillncil`vll relief °- l:lP""'i{W
4. Numver of causes of action (spacify): Three

5, Thlo case l:l to [Zl is not a class action suit

6. lt there are any known related cases tile and serve a notice misstated case. (You may/use form GM-015.

Deie: 08/01/18
Mlohael S. Sml§ ES§.

meanwhij f cerormua mm mm

TiCE
- Plalntlfl’ must tile this cover sheet with the met paper filed in tire action or proceedan (exeept small claims cases or cases filed
lunder tire Frobete Code, Femliy Code, orWelfero end institutions Oodo). (Cal. Ruiea of Gourt, rule 3.220.) Fallure to file may result
rr sanci ons.
~ File this cover sheet in addition to any cover sheet required by local court rule.
¢ if this case is complex under rule 3.400 et aeq. of the Celilomle Ruleo of Ccurt, you must serve a copy of this covereheet on all
other parties to the action or proceeding -
- Unlecs this is e collections case under rule 3.740 or e complex caae. this oovereheetwil housed for statistical purposes oni.y‘. 1 n

   
  

 

 

F°"“ am '°'n d,'¢,=g;l,;,',ln,‘g" clvll. cAsr-: covER sHEET °‘L *"‘;;{“,,,°°“'~md,,g{°;,l.°°d' m,,,w“~‘°°“’,,,m*‘%§§,$,

Glrt»tlit}|Rov.Mi,zm'l| M’G¢_.v
m M

W.Fmvtbrmy,wn

EXHIBIT 2 - pg. '1'9

 

Case 5:19-cV-00372-SVW-KK Document 1-2 Filed 02/27/19 Page 16 of 16 Page |D #:20

C .

INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET M 010
To Plaintiffs and Others Filing Flrst Papers. ll you are filing a tirst paper (for example, a complaint) in a civil case, you must
complete and liie, along with your first peper, the Clvil Case Cover Si)eel contained on page 1. This information will be used to compile
statistics about the types and numbers of cases tiled. You must complete items 1 through 6 on the sheet. |n item i. you must check
one box for the case type that best describes the case. if the case fits both a general and a more specific type of case listed in item 1.
check the more specific one. litho case has multiple causes of aciion, check the box that best indicates the primary cause of action.
To assist you in completing the sheet. examples ot the cases that belong under each case type iri item 1 are provided below, A cover
sheet must be filed only with your initial paper. Fa|iure to tile a cover sheet with the first paper fried in a civil case may subject a party.
its counsel, or both to sanctions under rules 2.30 and 3.220 of the Ceiiiomia Ruies of Court.

To Partles in Rule 3.740 Colieeiions Cases. A “coiiections case" under rule 3.740 is defined as an action for recovery of money
owed in e sum stated to be certain that is not more than $25,000, exclusive of interest and attomey's fees. arising lrom a transaction in
which property, services, or money was acquired on credit. A collections case does not include en action seeking the loilowing: (i) tort
damages. (2) punitive damages, (3) recovery cl real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment The identification oi a case as a rule 3.740 collections case on this term means that it will be exempt from the general
time-for-servlce requirements and case management ruies, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.

To Perties in Complex Cases. in complex cases oniy, parties must also use the Civil Case Cover Sheel to designate whether the
case is compiex. li a plaintiff believes the case is complex under mie 3.400 of the Caiifornie Ruies of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. lt a plaintiff designates a case as compiex. the cover sheet must be served with the
complaint on ali parties to the aciion. A defendant may tile and serve no later than the time of its tinst appearance a joinder in the
plainliif's designation, a counter~i:iesignalion that the case is not complex, or, if the plaintiff has made no designation. a designation that

 

the case is complex.

Auto `i`ort
Auto (22)~Personel lnjurylProperty
Damage/Wronglu| Deaih
Un|nsured Motorisl (46) (ll the
case lnvolves en uninsured
motorist claim subject lo
arbitrallon, check this ltem
instead olAulo}
Other Pi/PDNVD (Pereonei lniuryl
Property Damagelwrongiui Daath)
Tort
Asbestos (04)
Asbestos Pioperty Damage
Asbestos Personal |niury/
Wrungfui Death
Product Liebiilty (rrot asbestos or
loxldenvlmnmental) (24)
Medicai Maipracii'ce (45)
Medical Malpracilce-
Physiclans & Surgeorle
Other Proieseionai Hoaith Care
Malpraclice
Other F'llPD/WD (23)
Premiaes Liet)iiity (o g , slip
and leil)
intentional Bodily iniurylPD/WD
(e g . assau|t, vandeiism)
intentional inflict on ol
Emoitonei Dlstress
Negligent initiation el
Emoi|onai Distres
Other Pl/PDIWD
Non-PllPD/WD (Othor) Tort
Business `l'ori/t.intair Busines
Praclice (07)

r\r...\ nt..\.r- l- _ _n,__ __s_ ,.».

C ~ e.Juiy ,200\

CASE TYFES AND EXAMPLES
Contract
Breach oi ContractNVerranty (06)
Breach of RentallLeaee
Conlract (nol unlawful detainer
or wrongful evict/on)
Coniractharrenty Breach~Seiier
Plainilff (not fraud ornegllgonce)
Nogligent Breech of Cunu-acu
Werreniy
Other Breach of Conlraetlwerranly

Coliections (e,g.. money owed, open
book accounts) (09)

Coliection Cese-Seller Plaint|ft
Oiher Promlssory NoielColiections
Cese

insurance Coverage (not provisionally
complex) (18)

Auio Subrogaiiorl
Oiher Coverage

Other Conlract (37)
Contraclual Fraud
Olher Conlract Dispute

Reai Property

Erninent Domalnllnverse
Condemnatlon (14)

Wrongiul Evioiion (33)

Oiher Reet Propeity (e.g quiet l.lile) (26)
ert ot Possession ol Rea| Properly
Mortgago Foreciosure
Quiet Tlile
Olhar Real Property (nol eminent
dome/n landlord/tenant or
foreclosure)

Uniewful Detainer

Commercial (31)

i

Lii

|_
pp

ulvu. \.»r\oI: \.,\J\rl.:l'\ DHBEI

Provisionally Complex Civii th|getion (Cei.
Rules of Court Rules 3.400.-3.»$03)
Anlitrusl/Trada Reguiatlon (03)
Conslructlon Defaci (10)
Cieims involving Mass 'i'ort (40)
Securilios i.iligatlon (28)
EnvlronmenteifToxic Tort (30)
insurance Coverage Ciaima
(erl'sing from provisionally complex
case type listed abova) (41)
Enloroement of Judgment
Enlorcement cl Judgment (20)
Abstract of Judgment (Out of
Counly)
Conlassion ol .iudgmanl (norl-
domestic mlal/ons)
Slster State Judgment
Adminisuatlve Agency Award
(nol unpaid lexos)
PetilionlCertiiicaiiori of Enlry cl
Judgmont on unpaid `t'exes
OthoéaEsr‘laforcament cl Judgment

Misceiianoous Clvll Compiaint
RiGO (27)
Oiher Compiaint (riol specified
above) (42)
Declaralory Reiiel Only
iniunciive Reiiei Only (non¢
harassmenl)
Mechanlcs Llen
Other Commerciai Compiaint
Case (non'loit/non-complox)
Other Civii Complaint
(non-lorl/non~complex)
Mi¢:co.tlannmm {‘_lvii pnminn

EXHIBIT 2 - pg. 20

